Title: From Thomas Jefferson to Samuel Harrison Smith, 21 December 1800
From: Jefferson, Thomas
To: Smith, Samuel Harrison



Dec. 21. 1800.

Th: Jefferson presents his compliments to mr Smith, and incloses the little book which he wishes to have printed, without subjecting it to any copy-right. he will ask of mr Smith either to print him 100. copies at his own expence, or for mr Smith to print it on his own account & let Th: J. have 75. copies at the selling price. the sooner it is begun, the better.
